WILSON, Circuit Judge,
dissenting:
To the extent that the majority concludes that we are bound by the substan*1327tive law of the State of Florida in consideration of this diversity case, pursuant to Erie Railroad Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938), I agree. I also have no quarrel with the general principle that we are bound by decisions of Florida intermediate state appellate courts unless there is persuasive evidence that the Florida Supreme Court would rule otherwise. See King v. Order of United Commercial Travelers of Am., 333 U.S. 153, 158, 68 S.Ct. 488, 491, 92 L.Ed. 608 (1948). The problem here is that after recognizing these axioms, the majority then disregards the very Florida law that binds us.
In Bravo v. United States, 532 F.3d 1154 (11th Cir.2008), the majority concluded that when reviewing Florida personal injury verdicts for excessiveness by considering the general trend and philosophy of similar cases, the comparative analysis must be confined to the published Florida appellate decisions in the judicial district in Florida where the case would have been heard if brought in state court. 532 F.3d at 1164. As far as I can determine, no Florida court has ever so held. I find no other appellate court, Florida or federal, that has so limited itself. Rather, historically, all of the Florida courts that have conducted these types of excessiveness reviews of personal injury verdicts take into consideration all factually similar cases presented by the parties. See, e.g., Loftin v. Wilson, 67 So.2d 185, 189-90 (Fla.1953) (comparing a non-economic damages award to two Florida cases and five non-Florida cases, including two New York federal trial court decisions, two Missouri Supreme Court decisions, an Ohio Supreme Court decision, and “many other” cases reviewed in a treatise); Sta-Rite Indus., Inc. v. Levey, 909 So.2d 901, 909 (Fla. 3d DCA 2004) (considering a New York federal district court case); Citrus County v. McQuillin, 840 So.2d 343, 347 n. 2 (Fla. 5th DCA 2003) (considering decisions from Delaware trial court (unpublished and unappealed), Texas appellate court, Missouri appellate court, and Florida federal district court); City of Tamarac v. Garchar, 398 So.2d 889, 896 n. 7 (Fla. 4th DCA 1981) (en banc on pet. for reh’g) (considering a decision from the United States Court of Appeals for the District of Columbia Circuit, two California state appellate cases, and a Nevada Supreme Court case), overruled in part on other grounds by Seaboard Coastline R.R. Co. v. Addison, 502 So.2d 1241, 1242-43 (Fla. 1987) ; Washington County Kennel Club, Inc. v. Edge, 216 So.2d 512, 517 (Fla. 1st DCA 1968) (considering Missouri and Georgia appellate court decisions). Likewise, our own federal courts have not limited their analyses to published appellate decisions the way that the majority has. See, e.g., Fairhurst v. United States, No. 3:03CV601/RS, 2006 WL 2190553, at *4 (N.D.Fla. Aug. 1, 2006) (considering jury verdicts and settlement awards); Turner v. United States, No. 3:03-CV-709-J-25TEM, 2005 WL 2077297, at **8-9 (M.D.Fla. Aug. 26, 2005) (considering reported jury verdicts), affd in part, vacated in part, rev’d in part on other grounds, 514 F.3d 1194 (11th Cir.2008); Grayson v. United States, 748 F.Supp. 854, 863-66 (S.D.Fla.1990) (considering jury verdicts and settlements), aff'd in part, vacated in part, 953 F.2d 650 (11th Cir.1992) (unpublished table decision); Williams v. United States, 681 F.Supp. 763, 764-66 (N.D.Fla.1988) (considering jury verdicts). The relevant case law demonstrates that in their excessiveness reviews, Florida state and federal courts have not only considered unpublished as well as published decisions, but also have considered decisions from outside Florida, let alone decisions from outside the relevant DCA in Florida.
Turning to the comparative analysis, there have been higher non-economic damages awards in similar cases. See Gen. *1328Motors Corp. v. McGee, 837 So.2d 1010, 1039 (Fla. 4th DCA 2002) (upholding a $30 million dollar award for pain and suffering to the parents of a boy burned in a fire, which resulted in the boy’s death); Navarro v. Austin, No. 02-6154 (Fla.Cir.Ct.2006) (involving a jury award of over $100 million in damages, $46.5 million of which was for the injured plaintiffs past and future pain and suffering and $52.5 million of which was for the wife’s past and future loss of her husband’s services, comfort, society, and affection); Korzeniowski v. Eagleman, No. CL 00-4828 AO, 2004 WL 3206914 (Fla.Cir.Ct.2004) (involving a child who was born with a brain injury due to medical negligence resulting in a $31 million non-economic damage award — $17 million for the child’s past and future pain and suffering, $7 million for the mother’s loss of filial consortium, and $7 million for the father’s loss of filial consortium); Hinton v. 2331 Adams St. Corp., No. 01-012933(12) (Fla.Cir.Ct.2003) (involving a two-year-old child who suffered severe brain damage resulting in a $45 million combined non-economic damage award— $35 million for the child’s past and future pain and suffering, $5 million for the mother’s loss of filial consortium, and $5 million for the father’s loss of filial consortium). I also note that in a recent case, Gutierrez v. United States, No. 07-56708, 2009 WL 784266, at *1 (9th Cir. March 26, 2009) (mem.), the Ninth Circuit held, in a Federal Torts Claims Act (“FTCA”) case like this one, that “an award of $31 million dollars for non-economic damages is substantial, but in the tragic circumstances of this case, we cannot say that the district court’s award was clear error.”
Upon review, we were only to reverse the award if we found clear error. See Ferrero v. United States, 603 F.2d 510, 512 (5th Cir.1979). Because this was an FTCA case arising out of Florida, we were to follow and apply Florida law. See Johnson v. United States, 780 F.2d 902, 907 (11th Cir.1986). Under Florida law, the award could be reversed only if it: (1) “[was] so extravagant that it shockfed] the judicial conscience,” (2) “[was] manifestly unsupported by the evidence,” or (3) “indicate[d] the jury was influenced by passion, prejudice or other matters outside the record .... ” McQuillin, 840 So.2d at 347 (citations omitted).
The majority opinion strikes the $20 million award on the sole ground of it being shocking to the judicial conscience.1 See Bravo, 532 F.3d at 1161. The majority reasoned that the award did not “bear a reasonable relation to the philosophy and general trend of prior decisions in such cases.” Id. at 1162 (citing Johnson, 780 F.2d at 907). By confining its review of compensable awards to Florida Third District Court of Appeals published opinions, the majority was able to disregard similar awards in similar cases. Because I disagree with that methodology, and the departure from clear Florida law, I dissent.
If we were faithful to the analysis of the Florida courts, we would find that the district court’s non-economic damages award in this case falls comfortably within the general trend of prior decisions in similar cases. Consequently, I am unable to join in the conclusion that the $20 million verdict for pain and suffering awarded to the plaintiffs for the loss of their child’s consortium is so grossly exorbitant as to require a reversal.

. The verdict here was not rendered by an inflamed and impassioned jury. It was a dispassionate verdict by a United States District Judge who entered the award after an 11-day bench trial. The verdict does not shock the judicial conscience.